Cardona, P.J. (dissenting).
I do not believe that plaintiff has established, as a matter of law, that the events in question are not a covered “occurrence” within the meaning of the policy or that they fall within the policy’s “expected or intended” exclusion. Therefore, I agree with Supreme Court that plaintiff has a duty to defend defendant Alfred S. Cook in the underlying action and, accordingly, I respectfully dissent.
It is well established that an insurer’s duty to defend its insureds in pending litigation is exceptionally broad and far surpasses the insurer’s duty to ultimately indemnify in the event that the insured is found liable (see Continental Cas. Co. v Rapid-American Corp., 80 NY2d 640, 648 [1993]; Seaboard Sur. Co. v Gillette Co., 64 NY2d 304, 310 [1984]; Ruder & Finn v Seaboard Sur. Co., 52 NY2d 663, 669-670 [1981]; International Paper Co. v Continental Cas. Co., 35 NY2d 322, 326-327 [1974]). An insured’s duty to indemnify, on the one hand, “ ‘is determined by the actual basis for the insured’s liability to a third person’ ” (Atlantic Mut. Ins. Co. v Terk Tech. Corp., 309 AD2d 22, 28 [2003], quoting Servidone Constr. Corp. v Security Ins. Co. of Hartford, 64 NY2d 419, 424 [1985]) and, thus, may generally be deduced from the factual determinations established after trial in the underlying action (see Incorporated Vil. of Cedarhurst v Hanover Ins. Co., 89 NY2d 293, 300 [1996]; see generally Prashker v United States Guar. Co., 1 NY2d 584, 590-*1159591 [1956]). The duty to defend is, by contrast, “ ‘litigation insurance’ ” for the insured that must be provided by the insurer no matter how groundless the underlying action may appear at the outset (Servidone Constr. Corp. v Security Ins. Co. of Hartford, supra at 423, quoting International Paper Co. v Continental Cas. Co., supra at 325-326; accord Atlantic Mut. Ins. Co. v Terk Tech. Corp., supra at 29). In fact, “Even where there exist extrinsic facts suggesting that the claim may ultimately prove meritless or outside the policy’s coverage, the insurer cannot avoid its commitment to provide a defense, since ‘[a] complaint subject to defeat because of debatable theories . . . must [nevertheless] be defended by the insured’ ” (Fitzpatrick v American Honda Motor Co., 78 NY2d 61, 66 [1991], quoting International Paper Co. v Continental Cas. Co., supra at 326). Thus, the insurer’s duty to defend—and the insured’s correlative contractual right to representation—is solely determined on the basis of the complaint in the underlying action and applies unless there is simply no plausible reading of the allegations in the complaint which could bring the contested events within the purview of the insurance policy at issue (see Fitzpatrick v American Honda Motor Co., supra at 65; Seaboard Sur. Co. v Gillette Co., supra at 310; Curtis v Nutmeg Ins. Co., 204 AD2d 833, 834 [1994], Iv dismissed 84 NY2d 1027 [1995]). Stated differently, the duty to defend will be found to exist unless there is no reasonable possibility that the insurer’s duty to indemnify will eventually arise from the four corners of the underlying complaint (see Allstate Ins. Co. v Zuk, 78 NY2d 41, 45 [1991]; Seaboard Sur. Co. v Gillette Co., supra at 310-311).
An insurer’s twin duties of defense and indemnity are thus somewhat analytically interrelated, but the association of the two should not be assumed. Rather, an insurer’s duty to defend should be liberally construed, “in order to ensure the adequate and timely investigation of a claim and defense of an insured, regardless of the insured’s ultimate likelihood of success on the merits” (General Motors Acceptance Corp. v Nationwide Ins. Co., 4 NY3d 451, 456 [2005]). Moreover, where, as here, the insurer seeks to prospectively insulate itself from its obligation to defend on the basis of a policy exclusion, it is the insurer’s heavy burden to prove, as a matter of law, that there is no potential set of factual conclusions, given what is alleged in the underlying complaint, that could give rise to the insurer’s responsibility to indemnify the insured (see Frontier Insulation Contrs. v Merchants Mut. Ins. Co., 91 NY2d 169, 175 [1997]; Allstate Ins. Co. v Mugavero, 79 NY2d 153, 159 [1992]; Technicon Elecs. Corp. v American Home Assur. Co., 74 NY2d 66, 73-74 [1989]; Seaboard Sur. Co. v Gillette Co., supra at 311).
*1160With the above principles in mind, I cannot conclude that plaintiff herein is entitled to be freed from its contractual obligation to defend Cook at this stage of the litigation. The policy in question provides that plaintiff will supply a defense to Cook for any suit for bodily injury to a third party which arises from an “occurrence.” An “occurrence,” in turn, is defined as an accident. Similarly, the policy excludes from coverage any bodily injury “which is expected or intended by any insured.” Comparing these policy terms with the complaint in the wrongful death action underlying this dispute (see Allstate Ins. Co. v Mugavero, supra at 159; A. Meyers & Sons Corp. v Zurich Am. Ins. Group, 74 NY2d 298, 302-303 [1989]; Pistolesi v Nationwide Mut. Fire Ins. Co., 223 AD2d 94, 95-96 [1996], lv denied 88 NY2d 816 [1996] ), it is apparent that certain causes of action are predicated upon Cook’s allegedly intentional conduct and are, therefore, outside of the scope of this policy’s protections. However, the complaint also alleges negligence on Cook’s behalf and this claim, if established, would unquestionably bring the events in question within the contemplation of the policy (see National Union Fire Ins. Co. of Pittsburgh, Pa. v City of Oswego, 295 AD2d 905, 906 [2002]; State Farm Mut. Auto. Ins. Co. v Van Dyke, 247 AD2d 848, 848-849 [1998]; Aetna Cas. & Sur. Co. v Gigante, 229 AD2d 975, 976 [1996]; Amica Mut. Ins. Co. v Grose, 166 AD2d 877, 878 [1990], lv dismissed 76 NY2d 1018 [1990]; Michigan Millers Mut. Ins. Co. v Christopher, 66 AD2d 148, 152 [1979]). Thus, although it might ultimately be determined that Cook’s liability to decedent’s estate, if any, is based upon his intentional conduct, thereby obviating plaintiff’s duty to indemnify Cook, I cannot conclude that this is the only possible outcome considering the allegations in the underlying complaint (see Jubin v St. Paul Fire & Mar. Ins. Co., 236 AD2d 712, 713 [1997] ; Merrimack Mut. Fire Ins. Co. v Carpenter, 224 AD2d 894, 895 [1996], lv dismissed 88 NY2d 1016 [1996]). Accordingly, I would affirm Supreme Court in declaring that plaintiff has a duty to defend Cook.
Ordered that the order is modified, on the law, with costs to plaintiff, by reversing so much thereof as partially granted defendant Alfred S. Cook’s cross motion and as denied plaintiffs motion; cross motion denied in its entirety, motion granted, summary judgment awarded to plaintiff and it is declared that plaintiff has no duty to defend or indemnify said defendant in the underlying wrongful death action; and, as so modified, affirmed.